COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-03-291-CV

PINE RIDGE HOMES, INC.	APPELLANT





V.



KRISTI NASH   	APPELLEE



----------

FROM THE 158
TH
 
DISTRICT COURT OF DENTON COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

On June 9, 2004, we notified appellant that its brief had not been filed as required by rule 
38.6(a).  
See
 Tex. R. App. P. 38.6(a).  We stated we would dismiss the appeal for want of prosecution unless appellant or any party desiring to continue this appeal filed with the court within ten days a response showing grounds for continuing the appeal.  We have not received a response stating sufficient grounds for continuing the appeal.

Because appellant’s brief has not been filed, we dismiss the appeal for want of prosecution.  
See
 T
EX
. R. A
PP
. P. 38.8(a), 42.3(b).

Appellant shall pay all costs of this 
appeal, for which let execution issue.



PER CURIAM 		



PANEL D:	CAYCE, C.J.; LIVINGSTON, and DAUPHINOT, JJ.



DELIVERED: August 19, 2004

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.